   Case 2:20-cr-00736-BRM Document 17 Filed 09/11/20 Page 1 of 3 PageID: 39

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 20-736
                                *
ADRIAN VARGAS ARROYO            *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:    September 11, 2020
                                                                   Honorable Brian Martinotti
                                                                   United States District Judge
  Case 2:20-cr-00736-BRM Document 17 Filed 09/11/20 Page 2 of 3 PageID: 40




                              ATTACHMENT A
       The Court finds that the Arraignment Hearing to be held on September
11, 2020 cannot be further delayed without serious harm to the interests of
justice, for the following reasons:
     1. To permit the defendant to obtain a speedy resolution of his case and
        to afford appropriate punishment and rehabilitation. The defendant
        has asked for an Arraignment to be held, via video conference, on
        September 11, 2020.
     2. To permit the Government to obtain a resolution of the case so that
        the Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other, emerging
        criminal matters. The Government has asked for an Arraignment to
        be held, via video conference, on September 11, 2020.
     3. To ensure that the Court is not overwhelmed by cases and
        proceedings at the conclusion of this period of emergency. Currently,
        District Judges in New Jersey handle a substantially larger docket of
        cases than Judges in other Districts in the United States. New
        criminal cases continue to be assigned by the Court during the
        emergency. If the Court cannot resolve matters by guilty plea and
        sentencing, the resulting backlog will overwhelm the Court’s ability to
        effectively function. The concern of such congestion and the
        particular harm that likely will be caused by delays in the processing
        of cases and matters in the future is particularly acute in this
        emergency, at least given that: (1) it is unknown when this emergency
        will subside and when the Court will be able to function at normal
        capacity (including, among other things, the empanelment of trial
        juries) and (2) this District’s pre-existing shortage of District Court
        Judges which already has challenged the Court’s ability to process
        and resolve cases. This District has six District Judge vacancies: two
        have been pending for more than five years; one has been pending
        almost three years; two have been pending for more than a year; and
        one has been pending almost a year. The Federal Judicial Conference
        has deemed the District’s six vacancies judicial emergencies.
     4. To prevent overcrowding at the facilities housing pre-trial detainees.
        The detention facilities have a limited capacity. Detainees are
        transferred from the detention facilities to prison facilities only after
        they have been found guilty and sentenced. There is a constant influx
Case 2:20-cr-00736-BRM Document 17 Filed 09/11/20 Page 3 of 3 PageID: 41




      of new detainees admitted to the detention facilities. If detainees
      cannot be transferred to prison facilities, the resulting backlog of
      detainees will overwhelm the detention facilities.
